DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 7/23/2018, 10/9/2020 and 4/23/2021 have been considered by the Examiner.
Claim Objections
In claim 4, line 3, “are” should be changed to “is” in order to correspond to the singular tense of “filter”.
In claim 14, line 2, “are” should be changed to “is” in order to correspond to the singular tense of “filter”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the term “few tens of nanoseconds” is not a definite lower bound.
able [italics added] to deliver a polychromatic output beam for analyzing the sample.”
The use of the term “able” is an intended use or capability, thus not further limiting the meets and bounds of parent claim 1.
It is suggested that “able” be amended to “configured”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
		Identified Structure Corresponding to Claims
Forming device – a wave plate and focusing lens as disclosed by paragraph [0027].
Desymmetrization device – a saturable absorber as disclosed by paragraph [0041].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 10 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser).

A device for generating a polychromatic beam of photons [ taught by the title in that “broadband” meets the limitation of polychromatic ], comprising; a pulsed laser source that is able to deliver primary photons having a wavelength [ the last paragraph of page 1820 teaches a passively Q-switched Nd:YAG microchip laser at repetition rate of 6.7 kHz ], a forming device able to act on the primary photons to deliver a focused input beam having a chosen polarization [ the last paragraph of page 1820 teaches that the linearly polarized output beam is focused by a 10x microscope objective ], an optical fiber that is arranged to produce, from the input beam, a polychromatic output beam including secondary photons having a plurality of wavelengths [ taught by the dispersion-shifted fiber (DSF) outputting a super-continuum (SC) at more than 1100nm ], the pulsed laser source is able to deliver the primary photons in pulses having a temporal asymmetry such as to induce secondary photons having various wavelengths [ this limitation reads on the output of a passively Q-switched source ], resulting from a cascade of Raman conversions [ page 1820 teaches that the DSF undergoes stimulated Raman scattering (SRS) ], and forming a broad-spectrum output beam having an energy that is distributed substantially constantly [ shown by figure 1 ].
Claim 2 is anticipated in that it reads on a Raman cascade in a DSF.
Claims 6 and 18-20 are taught by page 1820, which discloses a single mode fiber.
Claim 10 is taught by page 1820, which discloses germanium doping.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser).
Claim 3 would have been obvious in that page 1820 teaches a power density of about 5 uW/nm.
Claim 7 would have been obvious in that page 1820 discloses a pulse duration of 0.4 ns, thus suggesting using a duration within the lower bound. For example, a longer duration would be used in a system with a lower repetition rate.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser) in view of Wadsworth (2009/0074023).
Claims 4 and 14 would have been obvious because paragraph [0032] of Wadsworth taught that it was known at the time of the present application to have added a filter to a broad spectrum light source in order to reduce its output to a subsection of wavelengths.
Claims 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser) in view of Couderc et al (2013/0271765).
Claims 5, 15 and 16 would have been obvious because paragraph [0052] taught it was known at the time of the present application to have used saturable absorbing materials in laser pulse inspection systems for the purpose of pulse shaping.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser) in view of Wadsworth (2009/0074023), as applied to claim 4 above, and further in view of Couderc et al (2013/0271765).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser) in view of Harper et al (WO2010/023438A1).
Claim 8 would have been obvious in that figure 1 of Harper et al teaches that this subject matter was known structure of supercontinuum light source using a Raman pumped cavity.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over over Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser) in view of Hasegawa et al (EP1426795A2).
Claim 9 would have been obvious in that paragraph 0013 of Hasegawa et al taught that it was known to add dopants to a fiber used in supercontinuum generation.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over over Mussot et al (Generation of a broadband single-mode supercontinuum in a conventional dispersion-shifted fiber by use of a subnanosecond microchip laser) in view of Okuno et al (Ultrabroadband (>2000 cm-1) multiplex coherent anti-Stokes Raman scattering spectroscopy using a subnanosecond supercontinuum light source).
Claims 11-13 would have been obvious because they recite limitations corresponding to known measuring systems utilizing a supercontinuum light source, such as show by Okuno et al.
			Other Cited Prior Art
Nishizawa (JP2008084904A) – teaches a broad band light source.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645